IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2589 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 171 DB 2018
                                :
           v.                   :           Attorney Registration No. 84840
                                :
MATTHEW TODD CROSLIS,           :           (Lehigh County)
                                :
                Respondent      :

                                       ORDER

PER CURIAM
      AND NOW, this 15th day of April, 2019, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Matthew Todd Croslis is

suspended on consent from the Bar of this Commonwealth for a period of two years.

He shall comply with all the provisions of Pa.R.D.E. 217 and shall pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).